Mr. ChiEE Justice Dunn delivered the opinion of the court: This is an appeal by certain land owners who were defendants to the petition of the Public Service Company of Northern Illinois filed in.the county court of Lake.county for the condemnation of land required for the extension of the petitioner’s transmission line, set out in Public Service Co. of Northern Illinois v. Recktenwald, (ante, p. 314.) The only questions raised by the assignment of errors .and the argument of the appellants are in regard to the validity of sections 50 and 59 of the Public Utilities act. These were all considered in the case cited, and in accordance with the judgment in that case the judgment of the county court will be affirmed. Judgment affirmed.